Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-21961-CIV-ALTONAGA/Torres

    ALAN DERSHOWITZ,

          Plaintiff,

    v.

    NETFLIX, INC.; et al.,

         Defendants.
    ______________________/

                     PLAINTIFF ALAN DERSHOWITZ’S ANSWER TO
                  COUNTERCLAIM OF DEFENDANT JOSEPH BERLINGER

          Plaintiff-Counterclaim Defendant Alan Dershowitz (“Professor Dershowitz”) answers and

   affirmatively defends against the Counterclaim [D.E. 49] filed by Defendant Joseph Berlinger

   (“Berlinger”) as follows:

          1.      In response to paragraph 1 of Berlinger’s Counterclaim, Professor Dershowitz

   realleges and incorporates by reference Paragraphs 1 through 138 of the Amended Complaint.

          2.      Professor Dershowitz denies paragraph 2 of Berlinger’s Counterclaim.

          3.      Paragraph 3 of Berlinger’s Counterclaim purports to be a description of the four-

   part documentary series on Jeffrey Epstein entitled Filthy Rich (“the Series”); Professor

   Dershowitz denies paragraph 3 of Berlinger’s Counterclaim and respectfully refers the Court to

   the Series for its content and meaning.

          4.      In response to paragraph 4 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that he was interviewed for the Series and admits that he was part of a team of lawyers

   representing Epstein concerning certain criminal charges. Professor Dershowitz lacks personal



                                                 [1]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 2 of 11




   knowledge sufficient to admit or deny the unexpressed motivations for Defendants’ decision to

   interview him and their “intention” for the Series, and generally denies Berlinger’s description of

   Professor Dershowitz’s relationship to the events portrayed or mentioned in the Series. The

   remainder of paragraph 4 of Berlinger’s Counterclaim contains a legal argument to which no

   response is required, but which is denied nonetheless.

          5.      Professor Dershowitz denies paragraph 5 of Berlinger’s Counterclaim.

          6.      Paragraph 6 of Berlinger’s Counterclaim contains legal argument to which no

   response is required, but which is denied nonetheless.

                                   RESPONSE TO THE PARTIES

          7.       In response to paragraph 7 of Berlinger’s Counterclaim, Professor Dershowitz

   denies the allegations as stated, but admits the allegations made in paragraph 3 of the Amended

   Complaint that he “is a citizen and resident of the State of Florida’ and that he “is a distinguished

   Emeritus Professor of Law and constitutional scholar at the Harvard Law School and is now largely

   retired and domiciled in South Florida.”

          8.      Professor Dershowitz is without knowledge and information to form a belief of,

   and therefore denies, the allegations contained in paragraph 8 of Berlinger’s Counterclaim, except

   avers that Berlinger was a producer of the four-part Epstein Netflix Series Filthy Rich and is a

   citizen of New York.

          9.      Professor Dershowitz admits paragraph 9 of Berlinger’s Counterclaim and further

   avers that Netflix: has its main headquarters in Los Gatos, California; is incorporated under the

   laws of Delaware and is a citizen of Delaware; is also a citizen of California because Netflix Inc.’s

   headquarters and principal place of business is located at 100 Winchester Circle, Los Gatos,

   California 90523; and is registered to do business in Florida as a foreign corporation, has offices



                                                    [2]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 3 of 11




   in Florida and intentionally markets and advertises its services to Florida customers.

          10.     Professor Dershowitz admits paragraph 10 of Berlinger’s Counterclaim as those

   allegations pertain to Defendants Leroy & Morton Productions LLC and RadicalMedia LLC.

          11.     In response to paragraph 11 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that Defendant Lisa Bryant (hereinafter, “Bryant”) is an individual who is a director,

   showrunner and producer for Radical Media, who was the Director, showrunner and producer of

   the four-part Netflix Epstein series Filthy Rich, and who is a citizen of New York. Professor

   Dershowitz is without knowledge or information sufficient to admit or deny the remaining

   allegations in paragraph 11 pertaining to Ms. Bryant’s credentials or other job responsibilities.

                          RESPONSE TO JURISDICTION AND VENUE

          12.     In response to paragraph 12 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that there is subject matter jurisdiction over the causes of action asserted in the Amended

   Complaint and personal jurisdiction over Berlinger, but denies each and every remaining

   allegation in paragraph 12 of the Leroy Defendants’ Counterclaim.

          13.      Professor Dershowitz admits paragraph 13 of Berlinger’s Counterclaim.

          14.     Professor Dershowitz admits paragraph 14 of Berlinger’s Counterclaim.

          15.     In response to paragraph 15 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that the “Appearance Release” provides that New York law governs its terms and

   Professor Dershowitz maintains a New York apartment and provided evidence at the interview

   which took place in that New York apartment, but denies the remaining allegations in paragraph

   15 of Berlinger’s Counterclaim.

                        RESPONSE TO ANTI-SLAPP COUNTERCLAIM

          16.     Professor Dershowitz denies paragraph 16 of Berlinger’s Counterclaim.



                                                   [3]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 4 of 11




          17.     Professor Dershowitz admits paragraph 17 of Berlinger’s Counterclaim and further

   avers what is alleged in paragraphs 18 and 19 of the Amended Complaint, that “[i]n 2008, shortly

   after Epstein’s plea agreement became public, several of Epstein’s alleged victims brought a

   lawsuit against the U.S. Government under the Crime Victims’ Rights Act alleging that

   prosecutors had failed to inform them of the plea. Doe v. United States, Docket No. 08-cv-80736

   (KAM) (S.D. Fla. July 7, 2008) (hereinafter, ‘the CVRA lawsuit’)”, “[a]t the time of filing, Giuffre

   was not one of the alleged Epstein victims in the suit”, and “[s]ix years later, on December 30,

   2014, Giuffre’s attorneys, Bradley Edwards and Paul Cassell, moved, in a public filing, to join

   Giuffre as a plaintiff in the CVRA lawsuit. Giuffre’s motion alleged that: (i) Giuffre had sex with

   several of Epstein’s acquaintances, including Professor Dershowitz, (ii) Epstein required Giuffre

   to have sex six times with Professor Dershowitz, and (iii) Epstein trafficked Giuffre to other

   powerful men, including American politicians, business executives and foreign presidents.”

   (Emphasis in original.)

          18.     In response to paragraph 18 of the Leroy Defendants’ Counterclaim, Professor

   Dershowitz avers what is alleged in paragraph 25 of the Amended Complaint, that “[b]ecause

   Giuffre’s false accusations against Professor Dershowitz were filed in a public document, media

   outlets around the world began reporting on Giuffre’s accusations that Professor Dershowitz had

   sexually abused her as a minor – a terribly damaging false accusation against a law professor and

   scholar”, but denies each and every remaining allegation in paragraph 18 of Berlinger’s

   Counterclaim.

          19.     Paragraph 19 of Berlinger’s Counterclaim purports to be a description of a lawsuit

   Giuffre v. Dershowitz, No. 19-cv-03377 (LAP)(S.D.N.Y.), statements made therein by Giuffre and

   Professor Dershowitz’s Counterclaims against Giuffre; Professor Dershowitz respectfully refers



                                                   [4]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 5 of 11




   the Court to the pleadings in Giuffre v. Dershowitz, No. 19-cv-03377 (LAP)(S.D.N.Y.), for their

   content and meaning and denies Giuffre’s statements contained in paragraph 19 of Berlinger’s

   Counterclaim.

          20.      Paragraph 20 of Berlinger’s Counterclaim purports to be a description of the Series

   and its contents; Professor Dershowitz denies this description and respectfully refers the Court to

   the Series itself for its content and meaning. Professor Dershowitz further avers the allegations of

   paragraphs 70-98 of the Amended Complaint as to the presentation of Giuffre and Professor

   Dershowitz in Filthy Rich.

          21.      In response to paragraph 21 of Berlinger’s Counterclaim, Professor Dershowitz is

   without knowledge or information sufficient to admit or deny the descriptions of communications

   between Netflix and the other defendants in which Professor Dershowitz was not a participant, nor

   Netflix’s subjective views concerning the reliability of the other defendants, nor Netflix’s

   (admittedly baseless) “belief” about the truth of the allegations in the Amended Complaint.

   Professor Dershowitz denies that the “allegations regarding his interactions with Bryant are false”

   and all other factual assertions concerning his correspondence with other defendants to the extent

   they conflict with his descriptions of same in the Amended Complaint. Professor Dershowitz

   further avers what is alleged in paragraphs 50 and 51 of the Amended Complaint concerning the

   communications between Bryant and Professor Dershowitz on February 25, 2019.

          22.      Professor Dershowitz denies paragraph 22 of Berlinger’s Counterclaim.

          23.      In response to paragraph 23 of Berlinger’s Counterclaim, Professor Dershowitz is

   without knowledge or information sufficient to admit or deny what Netflix “understands” about

   the Release. Professor Dershowitz refers the Court to the Release itself for its content and meaning

   and denies any other descriptions of the terms or import of the Release inconsistent with his



                                                   [5]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 6 of 11




   allegations in the Amended Complaint.

            24.   Professor Dershowitz denies paragraph 24 of Berlinger’s Counterclaim.

            25.   Professor Dershowitz denies paragraph 25 of Berlinger’s Counterclaim and avers

   the allegations of paragraph 90 of the Amended Complaint.

            26.   Professor Dershowitz denies paragraph 26 of Berlinger’s Counterclaim and avers

   the allegations of paragraph 90 of the Amended Complaint. To the extent this paragraph references

   other documents or materials, Professor Dershowitz refers the Court to those original

   documents/materials for their content and meaning.

            27.   In response to paragraph 27 of Berlinger’s Counterclaim, Professor Dershowitz

   refers to the Court to the referenced letter for its contents and meaning. Professor Dershowitz

   denies the remainder of the paragraph and avers that the referenced letter was sent 11 months after

   the June 7, 2019 interview he understands when the privilege of fair report applies and does not

   apply.

            28.   In response to paragraph 28 of Berlinger’s Counterclaim, Professor Dershowitz

   refers to the Court to the referenced letter for its contents and meaning. Professor Dershowitz

   denies the remainder of the paragraph.

            29.     In response to paragraph 29 of Berlinhger’s Counterclaim, Professor Dershowitz

   admits that it was on May 27, 2020, Filthy Rich was first distributed by Netflix. Professor

   Dershowitz denies the remainder of the paragraph as purporting to describe portions of the Series

   and avers what is alleged in 70-98 of the Amended Complaint concerning the content of Filthy

   Rich.

            30.     In response to paragraph 30 of Berlinger Counterclaim, Professor Dershowitz

   admits that the Series falsely presented his dispute with Giuffre as a “he said/she said” and denies



                                                   [6]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 7 of 11




   the remainder of paragraph 30 of Berlinger’s Counterclaim and avers what is alleged in paragraph

   74 of the Amended Complaint that it wasn’t a “he said/she said” situation.

          31.     In response to paragraph 31 of Berlinger’s Counterclaim, Professor Dershowitz

   denies the allegations as stated, but the Court is respectfully referred to the letter dated February

   23, 2021, of Nesenoff & Miltenberg LLP and the accompanying draft Complaint against Netflix,

   the Leroy Defendants, Bryant and Berlinger for their meaning and content.

          32.     In response to paragraph 32 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a letter dated

   March 15, 2021, replying to the February 23, 2021 Nesenoff & Miltenberg LLP letter and

   accompanying draft Complaint, but denies the allegations contained in paragraph 32 of Berlinger’s

   Counterclaim and the Court is respectfully referred to the letter dated March 15, 2021, of Davis

   Wright Tremaine LLP for its meaning and content.

          33.     In response to paragraph 33 of the Berlinger’s Counterclaim, Professor Dershowitz

   admits that his counsel sent a letter dated April 7, 2021, replying to the March 15, 2021 Davis

   Wright Tremaine, but denies the allegations contained in paragraph 33 of Berlinger’s

   Counterclaim, and the Court is respectfully referred to the letter dated April 7, 2021, of Nesenoff

   & Miltenberg LLP for its meaning and content.

          34.     In response to paragraph 34 of Berlinger’s Counterclaim, Professor Dershowitz

   admits that counsel for Netflix, the Leroy Defendants, Bryant and Berlinger sent a letter dated May

   17, 2021, replying to the April 7, 2021 Nesenoff & Miltenberg LLP letter, but denies the

   allegations contained in paragraph 34 of Berlinger’s Counterclaim and the Court is respectfully

   referred to the letter dated May 17, 2021, of Davis Wright Tremaine LLP for its meaning and

   content.



                                                    [7]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 8 of 11




          35.     Professor Dershowitz denies paragraph 35 of Berlinger’s Counterclaim, but admits

   that on May 27, 2021, Professor Dershowitz, through counsel, timely filed the meritorious

   Complaint in this action.

          36.     Paragraph 36 of Berlinger’s Counterclaim is a legal argument to which no response

   is required, but is denied nonetheless.

          37.     Paragraph 37 of Berlinger’s Counterclaim is a legal argument to which no response

   is required, but is denied nonetheless.

          38.     Paragraph 38 of Berlinger’s Counterclaim is a legal argument to which no response

   is required, but is denied nonetheless.

          39.     Professor Dershowitz further denies each and every allegation in Berlinger’s

   Counterclaim not expressly admitted above.

                               RESPONSE TO PRAYER FOR RELIEF

          40.     Professor Dershowitz denies that Berlinger is entitled to the relief stated in the

   Prayer for Relief in Berlinger’s Counterclaim.

                                     AFFIRMATIVE DEFENSES

          Further responding to Berlinger’s Counterclaim, Professor Dershowitz asserts the following

   affirmative defenses without admitting to having the burden of proof and/or the burden of

   persuasion with respect to any of these defenses. By designating the following as defenses,

   Professor Dershowitz does not in any way waive or limit any defenses that are or may be raised

   by his denials, allegations and averments set forth herein. The defenses are pleaded in the

   alternative, are raised to preserve Professor Dershowitz’s right to assert such defenses and are

   raised without prejudice to Professor Dershowitz’s ability to raise other and further defenses.

   Professor Dershowitz reserves the right to amend, supplement and/or otherwise modify this



                                                    [8]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 9 of 11




   Answer to Counterclaim of Defendants RadicalMedia LLC and Leroy & Morton Productions LLC,

   including without limitation the right to assert additional defenses that become known to Professor

   Dershowitz through discovery or otherwise.

                                  FIRST AFFIRMATIVE DEFENSE

          Berlinger’s Counterclaim fails to state a cause of action upon which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE

          Berlinger’s Counterclaim is barred because Professor Dershowitz’s defamation cause of

   action stated in the Amended Complaint is meritorious.

                                 THIRD AFFIRMATIVE DEFENSE

          Berlinger’s Counterclaim is barred because Professor Dershowitz’s Amended Complaints

   states a cause of action for defamation.

                                FOURTH AFFIRMATIVE DEFENSE

          Berlinger’s Counterclaim is barred because the Leroy Defendants have not suffered any

   actual harm or damages proximately caused by Professor Dershowitz’s assertion of a defamation

   cause of action in the Amended Complaint.

                                 FIFTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Berlinger’s Counterclaim is barred because Professor

   Dershowitz has not brought the defamation cause of action with common law malice and did not

   commit any outrageous conduct in bringing the defamation cause of action that was malicious,

   wanton, reckless, or in willful disregard of the rights of Berlinger.

                                 SIXTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Berlinger’s Counterclaim is barred because it would

   violate Professor Dershowitz’s right to due process under the Fifth and Fourteenth Amendments



                                                    [9]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 10 of 11




   to the U.S. Constitution and Article I, § 6 of the New York State Constitution because among other

   things, the alleged conduct here is not sufficiently reprehensible to warrant any punitive damages.

                               SEVENTH AFFIRMATIVE DEFENSE

          Berlinger’s Counterclaim fails because Professor Dershowitz’s Amended Complaint does

   not fall within the ambit of the law upon which Berliner purports to ground his Counterclaim.

                                EIGHTH AFFIRMATIVE DEFENSE

          The claim for punitive damages in Berlinger’s Counterclaim is barred because Professor

   Dershowitz has not brought the defamation cause of action “for the sole purpose of harassing,

   intimidating, punishing or otherwise maliciously inhibiting the free exercise of speech, petition or

   association rights”, as required in order to be entitled to such damages under the relevant statute

   by which Netflix purports to be entitled to punitive damages.

                                 NINTH AFFIRMATIVE DEFENSE

          Berlinger is not entitled to relief on his Counterclaim because he grounds his Counterclaim

   on documents and materials that are inadmissible under Federal Rule of Evidence 408 for the very

   purpose for which Berlinger seeks to admit them/relies upon.

                                        PRAYER FOR RELIEF

          WHEREFORE, Professor Dershowitz respectfully requests the Court:

                  (i)     dismiss Berlinger’s Counterclaim with prejudice;

                  (ii)    grant all requested relief to Professor Dershowitz sought in the Amended

          Complaint, including an award of reasonable fees and costs; and

                  (iii)   grant such further and other relief as the Court deems just and proper.




                                                    [10]
Case 1:21-cv-21961-CMA Document 53 Entered on FLSD Docket 08/23/2021 Page 11 of 11




                                         JURY DEMAND

          Professor Dershowitz demands a trial by jury of all issues presented herein that are triable

   by a jury.

    Dated:      Miami, Florida                      Respectfully submitted,
                August 23, 2021
                                                    /s/ Philip A. Byler
                                                    Philip A. Byler
                                                    Email: pbyler@nmllplaw.com
                                                    Nesenoff & Miltenberg LLP
                                                    363 Seventh Avenue, 5th Floor
                                                    New York, NY 10001
                                                    Tel: (212) 736-4500
                                                    admitted pro hac vice

                                                    /s/ Sean A. Burstyn
                                                    Sean Alexander Burstyn
                                                    (Florida Bar No. 1028778)
                                                    Email: sean.burstyn@burstynlaw.com
                                                    Burstyn Law PLLC
                                                    1111 Brickell Avenue, Suite 1550
                                                    Miami, FL 33131
                                                    Tel: (917) 810-8450

                                                    Attorneys for Plaintiff Alan Dershowitz




                                                  [11]
